PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/796,547
Filing Date: 10 Jul 2015
Appellant(s): Zoldi et al.



__________________
 Paul Brockland
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/22/2021.


Every ground of rejection set forth in the Office action dated 12/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument

	In response to appellant’s arguments in regard to 3 U.S.C. § 101, the examiner respectfully disagrees. At Alice step one, we determine whether the claims are directed to an abstract idea. In cases involving software, step one often “turns on whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.” The current case is directed to a process or system that qualifies [as] an abstract idea for which computers are invoked merely as a tool.  The claims 1-21 are like the claims held ineligible in Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329 (Fed. Cir. 2017). There, the claims recited a method of transmitting packets of information over a communications network comprising: converting information into streams of digital packets; routing the streams to users; controlling the routing; and monitoring the reception of packets by the users. Id. at 1334. We held the claims ineligible because they merely recited a series of abstract steps (“converting,” “routing,” “controlling,” “monitoring,” and “accumulating records”) using “result-based functional language” without the means for achieving any purported technological improvement. Id. at 1337. The current claims recite abstract steps.  Therefore, the appellant’s arguments are not persuasive.

The claimed steps of collecting the one or more active operations comprising interaction by a user; collecting time-series data associated with one or more passive operations, the one or more passive operations during an absence of interaction by the user, wherein the time-series data associated with one or more passive operations comprises a location; collecting out of band data associated with the user are extra solution activity, specifically merely data gathering used to determine if there is an abnormal transaction.
In response to appellant’s arguments regards to Enfish, the Examiner respectfully disagrees.  In Enfish, they made improvement to database technology.  Unlike Enfish, the current case is directly to conventional and generic use of determining a degree to which a transaction is abnormal, which doesn't make any improvement to the computer technology.  Therefore, appellant's arguments with respect to Enfish is not persuasive.
In response to appellant arguments regards to Bascom, the Examiner respectfully disagrees. In Bascom, they use the unconventional step of filtering Internet content using ISP. The filtering was performing remote server rather than local server. In Bascom, they provided technical basis and provided non-conventional and non-routine way of changing the filtering of 
In response to appellant’s argument that a plurality of court decisions and office examples imply that the current claims are patent eligible, generally because they cannot be performed in the human mind, and improve the function of a computer system are eligible, and that the current claims do this as well. The Examiner disagrees. The current claims use technology conventionally and do not improve the function of the underlying computer systems, but rather the computer systems are merely used to perform the abstract idea. Appellant's comparison to SRI s flawed. In SRI, a network was improved by improving network security against hacker attacks. In the current case, user activity is monitored in order to make the inference that a fraudulent transaction has occurred. No improvement to the network or its components is affected by performance of the claim’s steps, but rather the underlying technology remains unchanged, and the configuration of components is conventional.  This as opposed to the SRI case, where the network’s security is improved by performance of the claims.
                In response to appellant’s argument with regard to DDR, the Examiner respectfully disagrees. In DDR, they address problems unique to the Internet and solve problem necessarily 
In response to appellant’s argument in regarding to McRO, the examiner respectfully disagrees. Unlike the McRO case that the court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", the current application where a computer was merely used as a tool to perform an existing process. The present application is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. In contrast to McRO, the present claimed method is directed to an abstract idea because it merely monitoring a set of one or more transactions, without even identifying a particular tool for monitoring. Therefore, the appellant’s argument is not persuasive.

In response to appellant’s argument in regard to Amdocs, the Examiner respectfully disagrees.  In Amdocs, the claims include an unconventional technological solution (enhancing data in a distributed fashion) to a technical problem (massive record flows which previously required massive databases).  Unlike Amdocs, the current case is conventional and is not a technical solution to technical problem, because all of the additional elements in the current case are doing merely communicating or sending data back and forth and the courts have recognized the computer function: receiving or transmitting data over a network, e.g., using the Internet to gather data to be conventional, therefore the current case is conventional.   The claim limitations are directed to collecting data, processing data, monitoring data, comparing data, generating score and making score available to external entity, which doesn’t provide real basis for improvement to computer technology. Therefore, the appellant’s argument is not persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/I JUNG LIU/Primary Examiner, Art Unit 3697                    
                                                                                                                                                                                    Conferees:

/Vincent Millin/
Appeal Conference Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.